PER CURIAM.
Terry Charles Williams seeks to appeal the district court’s order denying relief on his action challenging his convictions and sentence imposed in the United States District Court for the Northern District of Georgia. Williams filed his claim for relief under 28 U.S.C. § 2241 (1994). Because he was challenging his convictions and sentence, the district court construed his action as a 28 U.S.C.A. § 2255 (West Supp. 2000) motion and denied relief on the ground that the court lacked jurisdiction. Williams’ claim for relief under § 2241 is unavailing because he does not meet the test for proceeding under this statute as set forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000). Accordingly, we affirm the district court’s order denying relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.